Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michelle Manning on 7/29/2022.
The application has been amended as follows: 
Amend claim 3 as follows:  “…framework compound comprising Zr6 cluster nodes having...”.
Amend claim 4 as follows: “…comprises the Zr6 cluster nodes…”. 
Amend claim 10 as follows: “…framework compound comprising Zr6 cluster nodes having...”.
Amend claim 11 as follows: “…framework compound comprising Zr6 cluster nodes having...”.
Amend claim 14 as follows: “…comprising the Zr6 cluster node…”.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In view of the Examiner amendment above, and Applicant argument from 5/02/2022, the rejection of record is withdrawn.  As pointed out by Applicant, Ong’s teaches about difficulties in associating enzymes and porous particles in such a way as to retain enzyme activity and to prevent leaching.  Further, Ong teaches the use of nerve agents in combination with catalytically inactive inert silica sol-gel carriers.  According to Ong, there are many challenges leading to enzyme inactivation.  Further, leaching persisted when the sol-gel silica carrier was used.  The chemistry is also dependent on the substrate.   The chemistry of binding an enzyme to a silica substrate would not be the same as the chemistry of functionalizing and binding enzymes to a zirconium MOF.  The claims now require that the substrate comprises zirconium clusters which have channels and pore structures and topology which are not the same as silica systems.  Further, there is no guidance as to placing the immobilized enzyme specifically in the large channel of the zirconium system.  Thus, after reconsideration, there is no nexus in this case between the references and the rejection of record is withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Rejoinder
Claims 2-10 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-12, 14-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/17/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
	All claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682. The examiner can normally be reached M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLINTON A BROOKS/Primary Examiner, Art Unit 1622